This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHARLES D. HOBSON,

 3          Petitioner-Appellant,

 4 v.                                                                                     No. 35,046

 5 GLORIA HOBSON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Debra Ramirez, District Judge

 9 Charles D. Hobson
10 Cedar Crest, NM

11 Pro Se Appellant

12 Gloria Hobson
13 Albuquerque, NM

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 SUTIN, Judge.

17   {1}    Summary reversal was proposed for the reasons stated in the notice of proposed

18 summary disposition. Appellant filed a memorandum in support of the proposed
1 disposition. No memorandum opposing summary reversal has been filed and the time

2 for doing so has expired.

3   {2}   REVERSED.

4   {3}   IT IS SO ORDERED.


5                                      __________________________________
6                                      JONATHAN B. SUTIN, Judge

7 WE CONCUR:


8 _________________________________
9 JAMES J. WECHSLER, Judge


10 _________________________________
11 MICHAEL D. BUSTAMANTE, Judge




                                         2